                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHRISTOPHER AGUIRRE,

       Plaintiff,

v.                                                             CV No. 17-1267 WJ/CG

CORRECTION CORPORATION
OF AMERICA, et al.,

       Defendants.

                    ORDER VACATING SETTLEMENT CONFERENCE

       THIS MATTER is before the Court on review of the record. Due to the

unavailability of essential parties, the Court will vacate the settlement conference

currently set in this case. As discussed at the telephonic status conference held on

November 14, 2018, the Court will reset the settlement conference, if necessary, at a

later date.

       IT IS THEREFORE ORDERED that the settlement conference set for November

28, 2018, is hereby VACATED.

        IT IS SO ORDERED.



                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
